Citation Nr: 0829989	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residual disability from post operative hiatal hernia.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from June 1967 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that continued the veteran's 
evaluation for post operative hiatal hernia as 30 percent 
disabling.

In April 2007, the veteran appeared and gave testimony at a 
hearing before the RO.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1. The evidence of record fails to show that the veteran's 
residual disability from post operative hiatal hernia causes 
pain, material weight loss and hematememis or melena with 
moderate anemia. 

2. The evidence of record fails to show that the veteran's 
residual disability from post operative hiatal hernia 
produces other symptom combinations that cause severe 
impairment to his health.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residual disability from post operative hiatal hernia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7346 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005; rating 
decisions in December 2005 and January 2006; and a statement 
of the case in March 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
veteran is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the veteran and had satisfied 
that duty prior to the adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board must also consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The veteran's residual disability from post operative hiatal 
hernia has been rated 30 percent disabling under 38 C.F.R. § 
4.114, DC 7399-7346.  See 38 C.F.R. § 4.27.  Under that code, 
a 30 percent rating is assigned when a hiatal hernia causes 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned when a hiatal hernia 
causes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

After a thorough review of the evidence, the Board finds that 
the record shows that the residuals of the veteran's hiatal 
hernia reflect the symptomology contemplated by the 30 
percent rating.  In statements submitted in January 2002 and 
October 2006, the veteran asserted that his residual 
disabilities included severe acid reflux that limits his 
ability to perform some physical activities, difficulty 
swallowing, frequent vomiting, and excess gas.  A letter from 
the veteran's wife received in 2002 also confirms that the 
veteran's symptoms include problems swallowing and frequent 
vomiting and burping.  Similarly, during his April 2007 
hearing, the veteran testified that food often gets hung up 
in his throat and that he experiences burning in his chest, 
pain in arms, and regurgitation during a typical "episode."  

The record does not show that the veteran has pain or 
material weight loss and hematemesis or melena with moderate 
anemia.  The veteran does not allege and the record does not 
show that his disability causes pain beyond that reported 
with heartburn.  Neither anemia, hematemesis, nor melena was 
found during an October 2005 VA examination.  VA treatment 
records from January 2002 through April 2007 show that the 
veteran is overweight and has been repeatedly encouraged to 
lose weight.  Moreover, during his April 2007 hearing, the 
veteran testified that he has not been diagnosed with anemia, 
lost a significant amount of weight, or had blood in his 
stool.  

The record also does not show that the aforementioned 
symptoms cause severe impairment of the veteran's health.  
The January 2002 VA examiner found that the veteran's 
condition caused him to miss some work, adjust his eating 
schedule, and avoid certain foods.  He is repeatedly 
described in VA and private treatment records as well-
nourished and/or well-developed.  And, during his hearing, 
the veteran stated that while he has increased absenteeism, 
he is still employed and able to perform the essential duties 
of his job as a rural mail carrier.  
The Board acknowledges the assertions of the veteran and his 
wife that his residual disability from post operative hiatal 
hernia has increased in severity.  However, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria required for a 30 percent rating 
during the entire time period in question.  The preponderance 
of the evidence is against the appeal.  Accordingly, the 
claim for an increased rating must be denied.


ORDER


Entitlement to a rating in excess of 30 percent for residual 
disability from post operative hiatal hernia is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


